 In the Matter of CHICAGO STEEL FOUNDRY COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA,C. I. O.Case No. C-2487.Decided April W,19/3DECISIONANDORDERCan January 9, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding,finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain affirm-ative action as set out in, the copy of the Intermediate Report attachedhereto.Thereafter the respondent and the Union filed exceptions tothe Intermediate Report and briefs in support of the exceptions.TheBoard has considered the rulings of the Trial Examiner at the hearingand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs,and the entire record in the case, and herebyadopts the Trial Examiner's findings except in the respects noted below.1.The Trial Examiner found that since Adams had recommendedthe discharge of Sidders prior to the broken spout incident,it playedno part in his decision to discharge Sidders.However, the final deci-sion to discharge Sidders was made by Evans and not by Adams, andthe incident was in fact considered by Evans and Adams at the confer-ence of June 26 at which the decision to discharge Sidders was finally,taken.While inview of these facts, we do not agree with the reasoningof the Trial Examiner,we find, nevertheless,that the incident playedno part in the respondent'sdecision to discharge Sidders.The evi-dence shows that the responsibility of Sidders for the incident was notestablished and that the accident may have been due either to the care-lessness of Craneman Wesner or of Sidders.Moreover,the recordestablishes that the respondent made no investigation to determineliability for the accident before Sidders was discharged.Under thesecircumstances,we conclude that the respondent merely seized upon theincident as an additional excuse to justify the discharge.-49 N L.R. B., No. 17.100' CHICAGO STEEL FOUNDRY COMPANY1012.The Trial Examiner found that the lay-offs of May 20 and-May 21,1942, were not bona fide but were due to the respondent's determinationto discourage membership in the Union.Upon consideration of all theevidence we are satisfied that the respondent's explanation that thelay-offs were due to the excessive production capacity of the squeezermoulders' section in relation to the furnace capacity, and to the initia-tion of the mechanization program with resulting reduction in the floorspace of the foundry, is credible.We accordingly reverse the findingof the Trial Examiner and find that ,the respondent's purpose in layingoff some employees was not discriminatory.However, we concur withthe Trial Examiner's finding that in selecting employees for lay-offthe respondent discriminated against nine of the employees because oftheir union membership and activity.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby.orders that the respondent,Chicago Steel Foundry Com-pany, Chicago;Illinois, and its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in the,International Union, UnitedAutomobile,Aircraft& AgriculturalImplement Workers of America,C. I. 0., or in any other labor organization of its employees by dis-charging any of its employees or in any other manner,discriminating inregard to their hire or tenure of employment;(b) In any other manner interfering with, restraining,or coercingits employees in_the exercise of their rights to self-organization, toform, join,or assist labor organizations,to bargain collectively withrepresentatives of their own choosing,and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section7 of the Act.2.Take thefollowing affirmativeactionwhich theBoard finds willeffectuate the policiesof the Act :(a)Offer William Sidders immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice tohis seniority or other rights and privileges;(b)Make whole William Sidders for any loss of pay he may havesuffered by reason of the respondent'sdiscrimination against him bypayment to him of a sum of money equal to the amount which he nor-mally would haveearned as wagesduring the period fromJune 26,,,1942, to'thedate of the respondent's offer of reinstatement,less hisnet earnings duringsuch period: 102DECISIONS'OF NATIONAL'fABO'R RELATION'S BOARD-(c)Joe Thomas, and Ulysses Wallace, for any loss of pay they may have;suffered by reason of respondent's discrimiiiation against them by pay-ment to each of a sum of money equal to the amount which he nor-mally would have earned as wages from the date of his lay-off until,the date of his reinstatement, less his net earnings during such period;(d)Post immediately in conspicuous places throughout its plantin Chicago, Illinois,: and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its 'employeesstating: (1) 'that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthisOrder; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) of this Order; and (3)that the respondent's employees are free to become or remain membersof International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, C. I. 0., and, that the respondent willnot discriminate against any employeees because of membership- oractivity in that organization ;'(e)Notify the Regional Director for the Thirteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith; andIT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that by laying off Alex Christian, JohnBrown, Willie Griffin, LeRoy Jackson, and Lester Peters, the respond-ent engaged in unfair labor practices within the-meaning of Section8 (3) of the Act.INTERMEDIATE REPORTMr. Russell Packard,for the Board.Pyffe'and Clai ke by Mr.Albeit J Smith,andJlr. Allen D Holloway,of Chicago,Ill , for the respondent.SMr. Ben Meyers,of Chicago, III, for the Union. 'SSTATEMENT Or THE CASEUpon a fourth amended charge duly filed on November 27, 1942, by Interna-tional Union, United Automobile, Aircraft'& Agricultural Implement Workersof America, C. I. 0., herein called the Union, the National Labor RelationsBoard, herein called, the Board, by its Regional Director for the ThirteenthRegion (Chicago, Illinois), issued its complaint dated November 27, 1942, againstChicago, Steel Foundry Company, a corporation, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(1) and(3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint and notice of hearing thereon were duly served upon the,respondent and the Union.With respect to the unfair labor practices, the complaint as amended at thehearing alleged in substance'that the respondent: (1) discharged Alex Christianon October 31, 1941, denied William Sidders the privilege of working overtimeI- CHICAGO STEEL FOUNDRY COMPANY , '103after May,20, 1942, discharged William Sidders on June 26, 1942, and has sincerefused 'to reinstate Christian and Sidders because they joined and assisted .theUnion; (2) on May 20 and 21, 1942, laid off the following thirteen employeesand thereafter failed to reinstate them until the date set along side of each name,because they joined and assisted the Union :John BrownAugust 3, 1942James HarperJune 8, 1942,Frazer CarltonAugust 12, 1942LeRoy JacksonJune 8, 1942James CobbinJune 22, 1942Lester PetersAugust 13, 1942Clevester GowderJune 8, 1942DeWitt PleasantJune 8, 1942William GreeneJune 8, 1942Joe ThomasJune 17— 1942Willie GriffinAugust 10, 1942Ulysses WallaceAugust 6, 1942;William HamptonJuly 20, 19421'(3) from January,1940 to the date, ofthe issuance of the complaint, urged,threatened, and warned its employees not to become or remain members of orto assist the Union, interrogated its'employees about the Union, and by deroga-tory remarks indicated its disapproval of and opposition of self-organization ofits employees.The respondent's answer, filed December 4, 1942, as 'amended denied the,commission of any unfair labor practices.Pursuant to notice, a hearing was held at Chicago, Illinois, on December 14,15,- and 16, 1042, before Will Maslow, the undersigned Trial Examiner, duly'designated by the Chief Trial Examiner.All of the parties were represented bycounsel, participated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issuesAt the close of the Board's case, and again at the close ofthe enti*e case, the respondent moved to dismiss the complaint as a whole andin addition various parts thereofThis motion was denied.A motion made byboth the respondent and the attorney for the Board at the close of the case toconform 'the respective pleadings to the evidence adduced was granted.The parties were given until December 23, 1942, to fila briefs, which timewas subsequently extended after the hearing to December 28. ' The respond-ent and the Union filed briefs.The parties waived oral argument before theTrial Examiner.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 3Chicago Steel Foundry Company is a Maine corporation, having its principaloffice and plant in Chicago, Illinois, where it is engaged in the manufacture, sale,and distribution of steel castingsIn 1941, it purchased about $200,000 worthof steel, scrap, alloys, sand,, coal, and bricks of which more than 20 percentwas purchased and transported from outside of the State of Illinois to its plantwithin that State.Dining the same period, the total sales of the respondentamounted to about $656,289, of which more than 6,5 percent was sold and trans-ported from its plant in the State of Illinois to points outside that State.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, C. I. 0., is a labor organization affiliated with the Con-'The findings in this section are based upon the allegations of the complaint, asadmitted by the answer. '104DECISIONSOF' NATIONALLABOR RELATIONS BOARDgress of Industrial Organizations.Local 214,affiliated with the Union,is a labororganization whose membership is confined to employees of the respondent.III.THE UNFAIR, LABOR PRACTICESA. Interference,restraint,and coercionIn April or May of 1940,the SteelWorkers Organizing Committee began todistribute leaflets to employees of the respondent.William Adams, plant super-intendent of the respondent,thereupon summoned each one of the six squeezermoulders employed on the day shift to his office and spoke to him individually.According to Alex Christian,one of the squeezer moulders, Adams asked himwhether he had'received one of the leaflets and then, pointing to the union demandfor $1 an hour for squeezer moulders contained in the leaflet,reminded Adamsthat he was being paid more than that rate.A general discussion on union-ism followed during which,according to Christian's testimony,Adams said: "Wedon'twant no union in here...We have waysof getting rid of a unionman . . . You realize as far-as having a union in this shop, I Gantt dischargeyou but I can say you'remaking scrap, your work is no good and many otherthings."Christian testified finally that,as he left the office,Adams remarked:"I don't think I will have to be afraid of you joining a -union."-Adams admittedat thehearing thathe-bad called-the- TJnion leaflet to theattention of-the:sgheezer.moulders individually, -but denied-the other i6inarks.attributed 'to him by Christian,The undersigned- rejects-hisdenials and-credits-Christian's testimony'- __--------'There was no further attempt to organize the respondent's employees untilMay or June1941,when the Unionbeganitsdrive.Accoidingto employeeWilliam Sidders,Adainsand a group of the employees were discussing the Unionin the plant at that time.During the discussion,Adams allegedlysaid : "Well,if the union ever gets in here, there is one place where two people can't be.Iwill go before the union will everget backin here.Theyhad it in here onceand Mr.Evans [the president of the respondent]threw it out and it will neverget back in here again"Adams testified thatlie did not recall such a conversa-tionThe undersigned,however credits Sidders' testimony.John Brown,an employeewho was hiredin September 1941, testified thatduring theemploymentinterview Adams asked him whether he was formerlyemployed in a "union shop";when Brown replied"No", Adams remarked thatthere was no union in the shop or union men and that he did not"care for anyto be in there " Adams testified:"Inever talked union to anyone prior tothat" — but admittedhe had questioned Brown about his prior employment.The undersigned credits Brown's testimony.2The undersigned found Adams to be an unreliable witnessHe was vague, loose, andoccasionally reckless in his statements, often making positive declarations on points heknew to be material which were contradicted by the iespondent s own recordsOn otheroccasions he either was deliberately withholding Information on material issues or elsehas an unusually bad memoryHe never gave the impression of a witness who had noth-ing to conceal, but rather that of a partisan seeking to justify a corpse of actionITins remaik was not explained at the bearingBrown also testified that in December1941 he overheard part of a conversation in the timekeeper's office between Adams andsome laid-off screw moulders.According to Brown, Adanis said- "Well, I see the Unionhas got you out here.Now you have to wait to see the Union about getting back yourjob."Adams admitted having a conversation with some laid-off screw moulders, butotherwise denied the remarks overheardiby Brown.The undersigned is not'satisfied ofthe accuracy of Brown's recollection and credits Adams' denialBrown testified finallyabout another conversation lie allegedly overheard in June 1942 between Adams and anunnamed foundry laborer in which the latter was supposedly criticized for "organizing"The undersigned, however, credits Adams' denial of any such criticism. CHICAGO STEEL FOUNDRY COJIPANY105The union activity dwindled and then resumed -early in October 1941Some-time in November 1941, employee Lester Peters asked Adams for a job for theformer's brother.According to Peters, Adams replied: "I haven't any openingsright at the present time, but if those C I. 0 fellows continue passing those billsout-in front we will have' plenty of openings ,pretty soon."Adams testified, whenquestioned about this incident, that he could not recall whether Peters had eversolicited employment for his brother, but denied the remarks attributed to him.The undersigned rejects Adams' denialEmployee Freeman Watson testified, and the undersigned finds, that some-time in the fall of 1941 lie asked Jack Walsch, the foundry foreman, for a jobfor the former's son.Walsch replied, that Adams was "sore" at the "coloredboys" who were starting a union, and then said to Watson: "Go on, stay out ofthe union."'About a week before December 7, 1941, two employees, Wellington Jones andJesse Howard, began to distribute printed leaflets signed "Chairman of EmployeesCommittee" announcing a "mass meetin"g" of the respondent's employees to beheld on December 7, at the Black Spider Club in ChicagoEmployee FrazerCarlton testified he saw Jones giving out such leaflets in the clock house, whereemployees punched their time cards.Employee William Hampton testified thatHoward "went on down the line" during working hours placing the leaflet on eachmachine and giving them to a group of employees standing from 3 to 10'feet fromForeman Albert Di GirolamoPeters testified that he 'saw Howard makingcorrections on the leaflet in the foundry office in the presence of Rex Dombowski,foreman of the pattern vault, and added that Howard gave him a leaflet in theoffice while Dombowski looked onSidders testified that Jones distributed the leaflets near the time clock from3: 00 to 4: 30 p in ; that he saw Adams talking to Jones while the latter had an"arm load" of the leaflets and that as Jones gave out the leaflets to employeesAdams patted him on the back. Christian testified that he observed Howard andJones standing inside the clock house distributing the 'leaflet to employees asthey left the plant.On Sunday, December 7, 1941, a group of employees visited the Black SpiderClub.As they arrived, each was given a cigar around which was wrapped aleaflet signed `By The Employees Of The Chicago Steel And Foundry Company"accusing labor unions of prejudice and hostility towards "colored people".Halfof the respondent's force consists of negroes.Whiskey, beer, and cigars wereserved in the club without charge.A negro member of the Illinois legislaturespoke to the employees urging them not to join the'Union and to form a labororganization of their ownVarious foremen of the respondent attended themeeting including Di Girolamo, Otto Tepke, and the foreman of the screw de-partmentWhen a representative of the Union attempted to speak, Di Girolamo,and Tepke joined in the cry "throw them out " Another leaflet also was dis-tributed at the meeting praising employment conditions for negroes at therespondent's plant and urging negroes not to join a anion.Adams admitted at the hearing that he had seen Howard passing out theBlack Spider Club leaflets hi the clock house and had taken no action to stop it.The respondent attempted to justify his acts by referring to the fact that theUnion had distributed its leaflets just outside the clock house.The Union's acts,* At the hearing, the respondent introduced in evidence a series of Union leaflets dis-tributed in front of the plant collected by AdamsAdams stated at the hearing that lie had never expressed such sentiments to Walsch.The latter was no longer employed by the respondent at the time of the hearing, butthe respondent gave no explanation of its failure to call Walsch to the witness stand, J106DEICIS1ONS OF NATIONAL LABOR RELATIONS BOARDhowever, were not on the respondent's property while,Howard's. were.More-over, the respondent's shop rules, which had.been in effect for, years prior thereto,forbade soliciting Union membership on company time and premises.,.The undersigned credits the uncontradicted testimony, of Carlton, Hampton,Peters, Sidders, and Christian as to the distribution of the Black Spider ClubleafletsOn January 2, 1942, mimeographed leaflets on which ballots,were printed wereplaced near the employees' time cards reading:January 2, 1942To All Employees:,It has been reported to the Management that several of our employees aresolicitingmembership in the Union on the Company.'s premises and on Coin-pany time.If this is true it is not only contrary to shop-rules, which have been in effect foryears, but it is also contrary to the rules of the C. I O. Union itself.Violators of this rule are subject to immediate dismissal.DAVID EVANS,President..THE QUESTION IS DO YOU WANT A SHARE IN THE PROFITS OF, THE.COMPANY,.AS POSTEDON THE BULLETIN BOARD DECEMBER 24THORDo you want a UnionYOU OAN'T HAVE BOTH. PUT AN X IN ONE OF THE SQUARES AND DEPOSIT IN THE BOXA ballot box was placed in the clock house to receive the leaflet-ballots.Al-though the results of the balloting were never announced,tine respondent shortlythereafter distributed a share of its profits to itsemployees.',Carlton testified that in the middle of February 1942 Adams called him intohis office and asked : "Carlton,what is all this I hear about you and Peters tryingto organize the shop?"Carlton was then president,and Peters secretary,of Local214.Adams then asked."Well, what gooddo you think that the C.I.0 could,doyou by getting the C. I O in here",and, after telling Carlton that the respondenthad once loaned an employee Jones $100 for a hospital bill, said:"If somethinglike that happened to you,being one of our old employees,you could get the samefavor."Carlton testifiedthat hereplied that he did not think much of such afavor working at an"underpaid salary"whereupon Adams remarked:"I couldhave you and Peters ...out in the cold right now if I wanted to but I amgoingto leaveyou work on for awhile...Now you go back out in that shopand don't be talking no union and what not out there... .Remember now, thatI always have a way of getting rid of mess(sic)when I don't want them around,I always have a way of getting rid of them and beating the law." 8_'Jones, Howard, Tepke, and, Domboski did not testify and Di Giiolamo did not mentionthe leaflets or the meeting in his testimony.7Carlton received about $45s Adains denied ever having such a conversation with Carlton and testified that InApril 1942 Carlton sought him out and complained of being "pushed around"Accord-ing to Adams, he replied that he would investigate whereupon Carlton volunteered, nith-out any solicitation, to report to him who would attend the next union meeting and whattook place there, an offer uuhich Adams said lie refused.Cailton, recalled to the witnessstand, denied any such conversationHe was president of Local 214 at the" time of thealleged conversation.The undersigned rejects Adams' testimony and credits Carlton'saccount of the February 1942 conversation. CHICAGO. STEEL FOUNDRI COMPANY107On May ,19, 1942.a consent election was scheduled under the auspices of theRegional -office of the Board to determine whether or not the employees wishedto be represented by the Union for the purpose of collective bargainingAbouta week before the election members of the Union began to wear union buttons inthe, plantSolders testified, and the undersigned finds, that on May 18, 1942, the day beforethe election, Ed Doherty, the respondent's sales manager, asked him whetherhe was doing the "right thing" in joining the Union "after this here companywent to work and took care of you " °Employee `William Green testified, and the undersigned finds, that his assistantforeman, Steven Drombrowski, a supervisor, stated the day before the election :"You fellows going to sign away your lives tomorrow." loSidders testified that on May 16, 1942', Adorns approached him in the plantand asked hum why he was wearing the Uiuon button, when Sidders replied thateveryone else was wearing the button, Adams asked : "What do you think youare going to get out of the union, for joining-the nnion1"According to Sidders,Adams also stilted that he had not thought that Solders was the kind of fellowthat would "go against the company" and "we are glad to find out what kind ofrats you are."Adams admitted at ,the hearing that lie had observed Sidderswearing a button and'asired him what it was, but denied the other remaiks attrib-uted to him by Sidders. The undersigned rejects Adams' denials and creditsSidders' testimonyThe election was held on May 19, 1342, and the Union obtained 197 votes or60 percent of 327 valid votes cast.-On August 24, 1942, the negotiating committee of the Union, which includedPeters,met with representatives of the respondent.At the conference, Evansread from a prepared statement in the course of which he made the followingremarks.The efforts of the C. I. 0 -U A IV Union to organize this plant have ex-tended over a period of almost two years I will not devote any time to adiscussion of the methods usedFrom the start, all efforts were of the"Hoodlum" typeNo statement was too untrue to be used, no argument toridiculous and no effort, even coercion which eventually lead (sic) to twoof the committee being now under indictment for murder, was too violenta-a**sIt is to a meeting, composed of men of this character, that I am invited.If this committee represents either the letter or the spirit of the labor law,passed for-the protection of all, not only union labor, then I must part faithwith what I have always considered democracy.I am perfectly sure they do not represent the large majority of our em-ployees,who are hai d working, self-respecting, responsible men. I. knowthis to be true from the experience with the larger part of our employeesover a long period of years.The Negio members of this committee do not represent their race. Infact they have given the employment of negro labor in this plant a tre-mendous setback.A plant where they have always been given an equalplace with the members of any other raceThis comes at a time when°Doherty did-not testify10Drombrowski did not testify. 108DECISIONSOF' NATIONALLABOR RELATIONS BOARDboth National and .local Government is using every effort to promote theemployment of negroes and at a time when the relief rolls of the city arestill filled with negro families on relief.I don't know why we should be expected to deal with a committee whichhas among its members draft-dodgers, murderers a`nd criminals, but thefact is we have done so and have even offered a definite proposition as towagesIf these wages are agreed upon we are willing to sign a contractwhich will become effective on the date it is signed."By the notice of Evans distributed to employees on January 2, 1942, by hisprepared statement read to the ' negotiating committee on August 24, 1942, bythe remarks of Adams to the squeezer moulders in November or December 1940by his remarks to Sidders and other employees in May or June 1941, by hisquestioning of Brown in September 1941, by his remarks to Peters in November1941, by his condonation and approval of the distribution of the Black SpiderClub leaflets in December 1941, by his remarks to Carlton in February 1942, byhis questioning of Sidders in May 1942, by his remarks in August 1942 in rehiringCarlton and Peters, by the remarks of Walsch to Watson in the fall of 1941, bythe. presence of the respondent's foremen at the meeting of December 7— 1941,by the remarks of Drombrowski to Greene in May 1942. and by the remarks ofDoherty to Sidders in May 1942, the undersigned finds that the respondent lias^interfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The discharge of Alex ChristianaAlex Christian was hired by the respondent in September 1937 and workedcontinuously for it thereafter until his discharge on October 31, 1941.He wasemployed in 1941 as a "squeezer molder," i, e., he prepared sand moulds onsqueezer machine, being paid on a piece basis. Christian joined the Union onOctober 21, 1941, and according to his testimony, which the undersigned credits,handed out,leafiets to employees on'his way home, but not in front of the plant,,before his discharge.He testified also that he "signed up" some employees inthe Union in front of the plant and also discussed the Union in the plant.Threeother employees engaged in similar activity, including Carlton and PetersAccording to Christian, before he joined the Union, be averaged from $50 to$CO a week, but after he joined he worked on "big cheap paying jobs"The recordsof the respondent show, however, that from the week ending September 13 to theweek ending October 18, 1941, Christian averaged $55 05 a week,'2 whereas heearned $53 55 for the week ending October 25, 1941, and $47 SO for the week end-ing November 1, 1941.-Christian testified that when he began work on the 3: 00 to 11. 00 p in. shifton October 31, 1941, he was asked by his foreman, William Robleski, to makecertain "Harvester" moulds, which weighed when completed about 200 poundsu At thehearing,the respondent attempted to show that sonie of Evans'defamatoryremarks were based on fact;no such justification,however, was offered for the remainingremarks.Evans'statement violates the Act, whether or not an employee was presentat the conferenceCf.Matter of Federbush Co , etc.,34 N. L. It. B. 539, 547, wherethe Boaid said: "An employer may make his opposition and hostility to a union knownto his employees in many ways other than by stating it to them personally.Max's state-ments, made to the Union's organizer,were of a character normally to be calculated toreach the employees and to discourage them from joining or assisting the Union "12His weekly earnings,omitting odd cents,for this period were$60, $52,$59, $57, $44,and $55. CHICAGO STEEL FOUNDRY COMPANY109and for which the piece rate was 11 cents each. Christian told Robleski eitherto increase the piece work rate on the Harvester mould or else to assign it toa worker who was paid not on piece, but on a day basis.Robleski gave Christiananother job, but 2 hours later notified him of his discharge.The Harvester mould, according to Christian, had once been assigned to himin the spring of 1941, but'had been withdrawn after his protest, although occa-sionally he 'did make themHe testified that he had also refused to work ontheHarvester job about a week before his discharge, but then agreed 'to anddid make a few.1'3Adams testified that early in the morning of October 31, 1941, Albert Sigel,the respondent's production manager, had given him a note dated October 31reading:Something has to be done about Alex Christiason (sic) who has refusedjobs assigned to him by the schedule clerk and his foreman.Adams thereupon called a conference for 2 o'clock that afternoon attended byForemen DI. Girolamo, Tepke, Robleski, and Domboski, the schedule clerk.Adams testified he had before him at the conference the following handwrittenforemen's complaints, which he said had been left on his desk:Date October 31, 1941, to W E Adams, from Al Di Girolanio $ 200 A Chris-tianson (sic) would not run International Harr, pattern no. 6530A for lessthan 25 "Rate on pattern 11"Date 10/22/41To Bill AdamsAl Christian would not run job given to him, because of price placed on it.Generally goes over my head for such matters.**Date 1O 26x4214To Mr. AdamsR. La Rocca.Very often Christen (sic) refused a job the foreman gave to him he wantsto pick out his own job and make his own prices, sometimes he made 10.00or better and ask two hours Day work and still set [says'?] the prices are low.Otto Tepke 1'After hearing the foremen present assert that Christian was "surly" and difficultto get along with, Adams instructed Robleski to discharge Christian.SinceChristian started to work on the 3:00 to 11:00 p in. shift, Robleski, beforedischarging lain, allowed him to work 2 hours, the customary minimum periodallowed those who reported for workDi Girolamo, the foreman of the day shift squeezer moulders, testified thatoilOctober 30, 1941, as lie was setting up the work for the next, or 3 to 11 p in.shift of squeezer moulders, he assigned the Harvester mould to Christian. Chris-tian, according to Di Girolanio, said: "I wouldn't run that job for less than aquarter," whereupon Di Girolanio replied: "All right, I have no other job for you.Yougoout and see Bill [Robleski] " The next morning, October 31, Di Girolamo"Chi istian must have been in ei ror as to the date of this occurrence for the respondent'srecords show that lie produced no Harvester moulds for at least tiro weeks before hisdischarge, a fact corroborated by his foreman, Robleski14This note is dated one year after Christian's discharge, a fact which is suspicious,but explainable as an unusual but possible errorTepke did not testify151,a Rocca and Tepke did not testify and the incidents discussed in their notes werenot otherwise explained ' La Rocca was a ti of king foreman on Christian's shift at thetime. ;110IDECISIONS OF NATIONAL.LABOR RELATION'S -BOARDmade a written complaint to Adams. -Di Girolamo was -not Christian's- foremanand, never, had beenHe was 22 years old at the time of Christian's dischargeand had been made a'foreman in December 1940He testified that on-three orfour occasions he had made written, complaints to Adams about employees 16 ,Sigel testified that on the morning of October 31, lie reproached Dombowski,the schedule clerk, for the delay in the harvester job, that Dombowski thereupontold him for the first time that Christian "would not run the job," whereuponSigel Wrote out his note to Adams.Robleski testified that at the conference he had reported his previous com-plaints about Christian, namely that Christian, was "crabbing about certain jobsall the time "He testified, however, that Christian had never refused outright to-work the Harvester job-and that the last time he had complained to Adams aboutChristian was 2'niontlis before.He stated finally that Christian ".was all rightabout the heavy jobs] until about the last two weeks "Adams admitted that moulders frequently talked about the piece rates, andwould occasionally complain.The undersigned credits the above testimony of Adams, Sigel; Di Girolamo,and RobleskiOn November 3. 1941, Christian returned to the'plant' and asked Adams whyhe had been -dischargedDuring -the discussion, Christian accused Adams ,ofdischarging him because he was a Union member, which Adams hotly denied-The men were on the verge of a fist fight when they were separated.In view of the negligible activity of-Christian in behalf of the Union, ,the lackof proof that the respondent could reasonably be supposed to have been awareof such activity, and inasmuch as Christian had refused to perform work assignedto him, the undersigned finds that the evidence is insufficient to establish thatthe respondent discriminated against Christian in regard to his hire or tenureof employment:C The discharge of William Sidde,-sWilliam Sidders was first hired by the respondent in 1928, then after a breakin his employment, was rehired in 1931. - He started as a foundry foreman incharge of the night shift and acted as such until 1939 when he became a inciterearning 70 cents an hour. At the time of his discharge on June 26, 1942, hewas being paid $110 an hourSidders joined the Union in the middle of 1941 and thereafter "signed up"about 25 employees during his pinch period (which was around 8: 00 p. in , sincehe worked on the 3: 00 to 11: 00 p in shift).He was a member of the Union's"bargaining board "As has been found, Adams questioned him about his unionbutton, on May 16, 1942, at which time he referred to Sidders as a rat, while -Doherty,' the respondent's sales manager, chided Sidders two days later forjoining the Union.Sidders was in charge, on his shift, of the electric furnace in which scrapiron was meltedOnly one furnace was in operation in the plant.The moltensteelwas tapped or poured,thnough a spout into a ladle and from there pouredinto various sand mouldsAfter cooling, the sand was shaken off and the roughcastings sent to the cleaning room.The term "heat" was used to describe both theprocess of melting down a furnace load of scrap and also the melted steel itself.A "heat" required about an hour and three quarters and resulted in about 0,00016Chri^tian, a private in the United States Army who was on leave at the time ofthehearing, had left Chicago after, testifying and before the respondent called its witnesses.He did not mention the October 30 incident in his testimony. 1^CHICAGO STEEL FOUNDRY ' COMPANY111pounds of molten metalThe molter was assisted by four helpers who "charged"or filled the furnace, assisted in tapping it, and cleared the pit in which -the ladlerested.The melter was responsible for the quality of the molten steel, whichhe controlled by regulating the type of scrap entering the furnace and thetemperature. 'Trhe melter was likewise required to keep the carbon content ofthe steel within specified rangesThe accepted carbon tolerance for ordinarysteelwas from '.0025 to 0035 percent on, as it was referred to, from 25 to 35points.t-On May 20, 1942, the day after the election, Adams called Sidders to his officeand warned him that unless he kept the carbon content of his heat within theaccepted range he would not work any longer as a melter. Adams at that timeshowed Sidders a tabulation of his heats prepared by the respondent's metal-lurgist.This tabulation, which was received in evidence, showed that Sidders'heat exceeded the carbon tolerance in 25 out of the 91 Beats he had run in April,1942, or in 27 percent. Just 2 weeks before the election, Sidders had receivedan individual increase of 10 cents an hour, the third of such increases since hebecame a melterOn June 17, 1942, one of the graphite electrodes broke off and fell in the furnacewhile Solders was in charge, which i esulted in sci apping and remelting of theentire heatOn June 25, 1942, Adams wrote the following letter to Evans, president of `therespondent-DEAR AIR EVANSI am having considerable trouble and worry over William Sidders, ourmelter on the 3 to 11 shitt I have gone to him on several ocassions (sic)and talked to him about the (ontrol of his carbon analysis which is coming allthe way from 20 to 44 and lie has been told that it must be kept in the 25 to35 range.The last time I called him into my office, which was on May 20th, I showedhum a record of his heats for the previous month and called his attentionto the heats that *ere out of the specified range and told him at that timethat, he w 'uld have to do a better job or I would have to replace him.I, asked him if it was not a fair request to have a No 1 melter to he abletomeet a carbon range of ten points, and he agreed that it was and thathe would be able to do this. Since that time his heats have beenapproximately 40% offOn June 17, 1942, Sidders had trouble with his last heat and broke anelectrode which he did not get iemeved from the furnace and, it was hisduty to see that the' furnace was in proper condition before the next chargewas put in.This lie did not do but says lie asked his helper if everythingwas o. It and was told that it was, so ordered the charge put in. The electrodewas still lying on the furnace bottom and when the charge was put in itburied the electrode in the bottom of the furnaceSidders had started themelt down on this furnace and was finished by Oliver, the succeeding melter.Oliver on taking a test found he had a high carbon heat which was over'1%.He proceeded to boil the,heat and after considerable trouble foundlie could do nothing with the heat so same was piggedHe then foundthe electrode frozen in the bottom of the furnace and it took considerablework to remove it.As this all happened while you were out of town I am writing you areport on it1 have been very tolerant with Siddeis in many ways and 112DECISIONSOF NATIONAL LABORRELATIONS BOARDhave been hesitant about discharging him because of his years of service,but I have lost all confidence in him and feel he must be replaced.The very next day the spout of the furnace was broken off by the ladle whilea heat'was being tappedBefore the spout could be repaired there was a delayof two to three hoursSidders was then tending the furnaceThat same daySidders received a note from 'Adams reading "Your services are no longerrequired as of this date.The reason for discharge is inetliciency."Adams made the following report on the incident to Evans :To Mr. EvansDate 6/26/42In connection with my report to you yesterday regarding William Siddersanother costly incident has happened.,On Sidders shift last night at 10' 45 p. in. he was taking a heat out of thepit and allowed the craneman to hook the ladle on the furnace spout tear-ing it off'This caused a delay of 2 hrs. and 45 minSignedW1LLIAhi E ADAMS.On August 24, 1942, during the conference with the Union committee alreadydescribed,- Evans made the following remark about SiddersAnother member,after identifying hunself with the committee,becameso extremely negligent in his work on the furnace as to cause three seriousaccidents in rapid succession which lead to his discharge. (Italics added).Each of these alleged reasons for Sidders' discharge is hereafter discussed.1.The breaking of the spoutOn June 25, 1942, as has been found, Adams wrote to Evans that Siddershad negligently allowed the craneman to hook the ladle onto the furnace, as aresult of which the spout of the furnace had been torn offAdams had,' how-ever, made no investigation to determine whether Sidders or the craneman wasresponsiblefor the lack of coordination, other than questioning the mastermechanic, who himself had no personal knowledge of the accident.JohnWesner, the craneman, who was called to the witness stand by therespondent, testified on direct examination, however, that he operated the cranewhich moved the ladle, while the furnace was being tapped, "on my own judg-,ment" and without directions or instructions from the melter. -He explainedthat he moved the ladle up or down "according to the way the furnace tips."Adams, when this was called to his attention, testified that "in that particularphase of his testimony" Wesner was wrong.Wesner,had not been questionedabout the breaking of the spout before Sidders was dischargedThe under-signedcreditsWesner's testimony.The spout had also been broken off the furnace about a year before. Inaddition, according to the mechanic, it had to be repaired every 2 or 3 weeks-Since Adams had recommended the discharge of Sidders on June 25 before thespout incident had taken place, it obviously played no part in his decision todischarge the melter.Adams admitted that he had made up his mind to dis-charge Sidders "prior to June 25th." -iI-17At the hearing, the general counsel for the respondent stated in response to a questionfrom the Trial Examiner that Sidders had been discharged for "insubordination andinefficiency."No insubordination in any form was, however, shown by the respondent atthe hearing. CHICAGO STEEL FOUNDRY COMPANY1132.Thebroken electrodeOn June 17, 1942, a piece,of one of the graphite electrodes broke off insidethe furnace.Solders testified that he instructed his helpers to pull the brokenpieces of electrode out of Ithe furnace with tongs while he went to get a newelectrode, when he returned they showed him the piece which they had recov=eyed and told him there was no more left in the furnace; lie then looked intothe furnace himself, but saw no other electrode remnants. Since it was around11 p in., the, end of his shift, Sidders left the heat to Oliver, the melter on thenext shift.Oliver noted during the heat a very high percentage of carbon,'a but coulddo nothing abort itAfter the heat was poured, however, he noted a piece ofelectrode, about 18 inches long and 6 inches in diameter, embedded in the softbottom of the furnace. That heat was poured into moulds, although theresulting castings thereafter had to be scrapped, i. e., remelted, because of highcarbon content.Electrodes would frequently break, according to Oliver, a witness called by therespondent, and occasionally small pieces would fall into the furnace withouthis being aware of it. It was not easy to see pieces of electrode in the glowingfurnace, lie added.Itwas not unusual for heats to be scrapped because of a carbon variance'Thus Oliver testified it had once happened to him, and according to Julius Roeder,the respondent's metallurgist, "some" heats occasionally had to be scrappedTherespondent's records for May and August, 1942, show that a heat was "pigged,"i.e scrapped, in each of these monthsNo one was apparently discharged ordiciplined because of such scrapped heats.The undersigned finds that although Sidders may properly have been heldresponsible for the scrapping of the heat, it was at worst a minor lapse, whichordinarily would not have led to Gidder's discharge.As Adams himself admitted,were it not for Sidders' alleged carbon deficiencies, the electrode incident wouldhave been disregarded._3.The alleged carbon variancesDuring Adams' conference with Sidders on May 20, 1942, he had before hima tabulation of Sidders' heats during April, 1942, prepared by Roeder.Adamstestified that the tobulation showed that Sidders was deficient in approximately40 peicent of his heats.He stated that the respondent would only "overlookprobably one out of every ten heats, something like that."An analysis of theRoeder tabulation, however, showed a total of 91 heats run by Sidders duringApish, of which 25,1" or 27 percent, were outside of the 25 to 35 point range forcarbon 'p"'The melting of the graphite,a form of carbon,would of course increase the caiboncontentof the heat."Certain heats'on the tabulation were marked with red crayon.According to Adams,these crayon masks were on the tabulation at the time of his confeielice with Siddersand indicated that the heats were "out of range." It appeals, however, that only 15 outof 91 heats contained such maikings for the caibonThe tabulation,however, showedin addition 10 other heats in which the carbon was out of rangeAlthough, accordingto Adams, the discussion with Sidders concerned only the caibon tolerances,the Roedertabulation also had red crayon masks for out of range manganese,in 15 of the 91 heatsIn four heats both the carbon and the manganese were checked in redEven if Adams'figure of 40 percent refers to both carbon and manganese variations,the heats out ofrange checked in red still total only 28 percent.211\iaug.uiese violations are disregarded in the above count. 1114DECISIONS OF NATIONALLABOR RELATIONS BOARDOn cross-examination Adams was asked howethe other, four melters comparedwith Sidder during the month of May, 1942He replied : "I sny they were inferioras far as their ability is concerned" but added that the,quality,of their work wasprobably "about the same" as that of Sidders.He added thatithe other meltersturned out steel of about the same quality as Sidders: in April 1942 and inJune 1942 nAn analysis of all the heats run during April 1942 by the other melters pre-pared from the respondent's own records shows, however, that out of 199 heatsrun that month by the other melters, 70, or 35 percent, were outside of the ap-proved carbon tolerance, as compared with-Sidders' record of 27 percent.Adamswas asked whether he knew at the time of his conference with Sidders what theother melters were then averaging and replied : "I didn't check it; I couldn'tanswer you."He was then asked whether he had "any idea at all" and replied,"No, sir ",Adams testified finally that he expected higher standards of Sidders than ofthe other melters "because he had years of experience as a melter and theothers we started as cubs, as trainees."At another point in his testimony, Adamsreferred to Sidders as the "only" melter, the others being "understudies."Adams was asked on direct examination what was the occasion for the con-ference on May 20 with Solders and testified that so' many complaints werecoining it from customers' that lie checked into the matter and "it looked, uponinvestigating, that Sidders was the predominating figure there in getting the mostheats out of the carbon rangeOn April 2, 1942, the metallurgist had made, the following written complaintto Adams. 24MEMODate 4/2/42To Mr Adams.,Dept meltI have talked to Sidders several times about his ,analysis, but he, does notremedy the condition.Something should be' done about it. Perhaps itwill help if you talked to himAdams, however, did not confer with Sidders untilMay 20 1942,the day afterthe election,nor did heexplain the 6 weeks delay in calling to Sidders'attentionthe complaint of the metallurgist.4.Concluding findingsAlthough Roeder complained about Sidders on April 2, 1942, it was not untilMay 20, 1942, 6 weeks later, that Adams criticized, Sidders for the carbonvariances.On that very day Sidders was discriminatorily denied overtimeprivileges, as hereinafter found, 'for alleged poor workmanship.Yet just 2weeks before Sidders had received an individual wage increase, an increasereceivedafterthe complaint made by the metallurgist.Since the broken electrode would normally have been overlooked, all that,Adams relied upon on June 25, 1942, in recommending Sidders' dischaige wasthe alleged carbon deficiencies.Yet Sidders' record was superior to that of the22The complete records for May and June 1942 were not .introduced in evidence.22 Adams testified he had had such complaints since,lie had been in business22As has been found,however,Siddeis' record was better than the average of all heother melters in April'+Roeder testified that he complained about the carbon content directly to Sidders about40 to 50 times in the fist halt of 1941, whereas he bad complained about 20 times each,td the other melters., .1, CHICAGO STEEL FOUNDRY COMPANY115other inelters on that very point.The undersigned does not credit Adams'testimony as to the reasons for the discharge, and in view of the respondent'shostility toward the Union in general and Sidders in particular, finds thatSidders was discharged because of his membership in and assistance to the Union.D. The denial of overtnnc to SiddersOn May 20, 1942, the day after the election and on the same day in whichSidders was criticized by Adams for his carbon variances, Sidders reported forwork at 1 p. in., 2 hours before his regular starting timeSidders had comein, early at the request of Roeder, the metallurgist; made a week earlier, torepair the silica brick roof of the furnace. ` He had been doing such repair workat overtime rates for the previous 2 years.Roeder stopped him, and told -himhe would have no more overtime work on the roofs, because the roofs "had notbeen standing up as well as they should."Roeder was asked, at the hearing howlong before that had he complained to Sidders about the roofs and answered"probably about six months or so."Roeder admitted that he knew on May 20,1942, that Sidders was a member of the Union.The undersigned does not credit Roeder's testimony that he denied Siddersthe opportunity of repairing the brick roofs of the furnace because of poor work-manship and finds that he was denied such'overtime because he had joined andassisted the Union and in order to discourage membership in the Union.231.The lay-offs after the election.On May 20 and 21, 1942, immediately after the election, the respondent laidoff 23 employees, 16 of whom were thereafter rehired in small groups in the periodfrom June 6 to August 15, 1942 46 Eight of the 23 were squeezer moulders, sevenwere foundry laborers, and the remaining eight, miscellaneous workers.Thecomplaint, as amended, alleged that six of the eight moulders 27 and all sevenof the foundry laborers had been discriminatorily laid off.The respondent thenemployed about 350 men.Peters testified, and the undersigned finds, that at a meeting of Local 214held one week before the election, it was decided that the union members wouldwear union buttons in the plant and thereafter "most" of them did.Of the 13 laidoff employees named in the complaint, 10, all who appeared as witnesses, testifiedand the undersigned finds, that they wore such buttons just before the election,while the respondent stipulated that two others, Ulysses Wallace and LeRoyJackson, wore such buttons prior to the electionAdams admitted that he hadseen such buttons in the plant around May 18Although all of the laid-off squeezer moulders and foundry laborers were mem-hers of the Union, the'Union membership 'among the squeezer moulders at thetime of the election was only from 50 to 60 percent, while among the foundry' 2G Sidders also testifiedthat although before theelectionhe had workedmany hoursovertime tending his furnace,thereafter he was heldto his regularscheduleThe under-signed,however,accepts the testimonyof Adams that, following the election,no overtimewas required.'26All of thepersons listedin the complaintas having been discriminatorily laid offwere rehired.The Unionfiled an amended charge with the Boardon May 29, 1942,after the lay-offs,but beforethe rehirings.127 The remaining two moulders,Eugene Mingo and ClaudellePradwere likewise membersof theUnion.Of theeight miscellaneousworkers, four weremembersof the Union29As to thethirteenth employee, Joe,Thomas, who did notappear as a witness,Peterstestified,and the undersigned finds,that Thomaswas both aunion member and woiehis unionbutton priorto the election531647-43-vol 49-9 116'DECISIONS OF NATIONAL LABOR RE'LATION'S' BOARDlaborers it was from 65 to 70 percent.29The president and secretary of the Unionwere among those laid off.The lay-offs began on the same day that Sidders was reprimanded by Adamsand was denied overtime privileges.Adams testified that the reason for thelay-offs was twofold : an alleged overproduction of moulds in relation to furnacecapacity and the initiation of a mechanization program in the plant whichallegedly reduced the floor space available for the pouring of moulds 30About3 to 4 weeks before the election, according to Adams, he had mentioned to Evansthat the shop was "being crowded with more moulds than what we could getpoured off" and discussed with him the advisability of cutting down the produc-tion of moulds by laying off some men.31 Adams testified that Evans replied notto lay anyone off until after the election "by advice of counsel."At that timeAdams knew, there was union organizational activity going on in and outsideof the plant.During the week prior to the election the decision to lay off the men wasreached, according to Adams.He testified that he instructed the foremen to layoff 2 squeezer moulders on each shift'or 6 altogether temporarily "until we getthis installation in or out of the way" and also to lay off 3 or 4 other men oneach shift.Adams alleged that he did not select the persons to be laid off, butleft the choice up to the foremen, although he did make out the lay-off notices.The accumulation of moulds was cleared up "within about a week," according toAdams, although Foreman Reiter testified that the accumulation was pouredoff in 2 to 3 days. The undersigned credits Renter's testimony.The actual construction did not start until about 3 days 32 after the lay-offs. Itconsisted of, according to Adams, the moving of a large jolt roller machine fromone side of the foundry to the other, and the installation of a roller-conveyorsystem and a shake-out grate.To install the grate,according to Reiter,requiredthe excavation of a ditch 8 feet wide and 120 feet long and the pouring of con-crete.A "wheelabrator" machine also was installed and an addition built ontothe edge of the shopThe above work, Adams testified, "interfered" with thepouring of the moulds.Two employees testified, however, and the undersigned finds, that the excava-tionwas made in space not formerly used for pouring off moulds but in anarea where rubbish had been storedThe construction work continued even after the per sons laid off on May 20and May 21 were rehired, and according to Adams, as much construction workwas carried on after the rehirings as during the lay-off periodThus, afterthe lay-offs, the roller or conveyor system was installed for the removal ofmoulds, which formerly had been placed on "rails" and then lifted by the crane.This work, unlike the excavating, did reduce the amount of space available forpouring mouldsYet there were no further mass lay-offs.21 So Peteis,the secretary of the Union,testifiedHis testimony was not disputed.80The respondent's answer states that the reason for the lay-off was that the respondent"did make changes of a radical nature in its production line,whichchanges necessitatedthe shutting down of part of the plant for various periods, including a total shut-downfor one week"and omits any reference to the overproduction of mouldsAt the hearingit was shown that the "total shut down"was for the purpose of allowing employees theirannual vacation81Di Guolarao testified that "maybe two months before" the election he had complainedto Adams that too many moulds were being produced and that he had to find other workfor the moulders after they had completed preparing their moulds ' Adams replied : "Letit go for awhile and we will see the outcome of it."S2The respondent did not explain why, the men were laid, off on Wednesday and Thurs-day, instead of Fiiday, the end of the weekly pay period: CHICAGO STEEL FOUNTDRY COMPANY117During the week ending July 4, 1942, the plant shut down to allow the em-ployees a week's vacation.During that week, the furnace was overhauled.The persons laid off were not rehired at one time. Clevester Gowder, afoundry laborer, was rehired on June 13, 1942. Adams testified that Gowderappealed to him for a job because of "the desperate straits he was in at home"and that he thereupon rehired hint as a laborer in the core room, a job differentfrom that he had previously held.LeRoy Jackson, another foundry laborer, wholikewise appealed to Adams for work, was rehired on June 13, 1942, as a chipperin the cleaning room, a job different from that he had previously held. Threeother foundry laborers,JamesHarper, DeWitt Pleasant, and William Greenewere hired on June 6, 1942, while the remaining two foundry laborers JamesCobbin and Ulysses Wallace were rehired on July 20 and August 15, 1942,respectively.The squeezer moulders named in the complaint were all rehired inthe period from June 20 to August 8, 1942 3'On the day before lie was rehired, Carlton was called back by Adams todiscusshis reemployment.Carlton testified that Adams advised him not to "talk union"among the non-union employees in order to avoid "serious trouble" and also'not to "talk union" in the shopPeters testified that the day before he wasrehired in August, 1942, Adams told him not to "bother" the non-union membersabout the Union and to "slack up on the Union business." Adams alleged behad merely instructed Carlton not to solicit union membership during workinghours and denied outright having a conversation with Peters.Adams did notexplainwhy Carlton was singled out for the admonition. The undersignedrejects Adams' denials and credits the testimony of Carlton'and Peters.If the lay-off was due in part to the overproduction of moulds in relation tofurnace capacity, as contended by Adams, it is reasonable to assume that suchoverproduction would result again after the rehiring of the squecz2r moulders.Adams testified, however, that as a result of the overhauling of the furnace earlyin, July its capacity was increased with the result that more heats could beproduced daily.The respondent's records do not, however, bear out this con-tention'Thus from March 31, 1942 to May 12, 1942 (the only records introducedin evidence for the period prior to the lay-offs) there was a total of 99 heatsrun during 35 working, days, an average of 11.4 a day. From July 20 to Sep-tember 10, 1942 (the only records introduced for the period after the lay-offs)there was a total of 397 heats during 36 working days or an average of 11.0 aday.In the period from August 8, 1942, when the last laid-off squeezer moulder"Five of the dischargees testified that upon their return to work they saw "new faces"In the foundry,ie.,persons who had not been employed at the time of the May 20lay-offsNone of these was however a squeezer moulder. Carlton testified at fist that"better than ten" employees had been hired during the'lay-off period; latdr'hefixed thenumber as more than five.He did not name or otherwise identify these personsPeterstestified that "about six to eight" new employees had been hired while he was laid off,but likewise gave no names or identification.Brown testified that about five or six newsteel pourers had been hired, he likewise did not know their namesHarper testifiedthat "about six to eight" new employees had been hired while he was laid off, but likewisegave no names or identification.Brown testified that about five or six new steel pourershad been hired;he likewise did not know their names.Harper testified that he saw atleast two or three new laborers working in the shake out and gave the name of one asGeorge Davis.Adams testified,on the other hand, that lie had instructed his foremenjust before the lay-offs not to employ any new men until these laid off were rehired andthat in addition no employees should be transferred from other work into the foundry.He also denied that any new employees had been hired or that other emfployees hadbeen transferiedinto the foundry.DiGirolamo denied any new hiringstor.aily transfersinto the foundry while Foreman Reiter likewise denied that any new employees werehiredIn view of the vague and indefinite testimony as to the "new faces" given by theBoard witnesses,the undersigned credits the denials of Adams, DiGirolamo,and Reiter. 118,DELCISIONS OF NATIONALLABOR RELATIONS BOARDwas rehired, until September 9, 1942, there was an average of 112, heats runa day. Thus if the lay-offs were due to an excess of squeezer moulders, thelay-offs did nothing-to alleviate the respondent's alleged difficulties.If the lay-offs were, however, more directly due to the'demands of the construc-tion program, then the respondent has failed to explain why its force could bemaintained intact after the rehirings, although Adams admitted there was asmuch construction going on as before the lay-offs.,In any event thq respondent failed to show upon what basis or upon what theorynine of the thirteen persons laid off had been selected.Di Girolamo testified thathe personally had chosen Peters ands Griffin, squeezer moulders, and Jackson, apourer, for lay-off and had made his selection by laying off the "most inefficientmen", not considering length of service at all.He testified that he had knownthat Peters was a member of the Union, but disclaimed any knowledge-as to themembership of Griffin and Jackson.Foreman Reiter testified that he had per-sonally selected Brown, a squeezer moulder, and two foundry laborers, whom hecould not name, for lay off.Reiter claimed that he had laid off the persons whohad been moulding the shortest time.The foreman who laid off Carlton was not called to the stand to explain thelatter's,lay-off, although Carlton testified that he enjoyed the greatest seniorityin his department.Nor was any other foreman called to the stand to explainthe reasons for the selection of the other eight employees laid off.In view of the respondent's deep-rooted hostility towards the Union bothpreceding and succeeding the lay offs, the fact that every squeezer moulder andfoundry laborer laid off was a member of Local 214 of the Union, including itspresident and secretary, although the percentage of Union members in theirdepartments was only from 50 to 70 percent,' and the fact that neither overproduc-tion of moulds nor the construction program furnished satisfactory explanationsfor the lay-offs, the undersigned finds that Brown, Carlton, Cobbin, Gowder, Greene,Griffin,Hampton, Harper, 'Jackson, Peters, Pleasant, Thomas, andWallacewere laid off on May 20 and May 21, 1942 in order to discourage membership inthe Union. In any event, whether or not the lay-offs of May 20 and May 21, 1942,were bona fide and necessarily occasioned by the construction program, therespondent has failed to show upon what, basis or upon what theory nine of thethirteen employees were selected for lay-off.'The undersigned finds that therespondent utilized the lav-oif to discriminate against these nine employees namelyCarlton, Cobbin, Greene, Gowder, Hampton, Harper, Pleasant, Thomas, and Wal-lace, in order to discourage membership in the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the.free flow of commerce.as Cf., F. TVWoolworth Co. v. N. L. R.B , 121 F (2d) 658 (C. C. A 2).ss SeePress Co. Inc. v. N. L.R. B.,.118 F. (2d) 937 (A1pp. D. C ), where a finding ofdiscrimination was upheld upon the failure of the respondent to explain the basis of theselection of certain union members for discharge:cf.,Sperry Gyroscope Company v.N. L. R. B., 129 F. (2d) 992 (C. C. A 2), \Nhere the couit held that an employer "hadthe burden" of overcoming a presumption raised by prior acts.- CHICAGO STEEL FOUNDRY COMPANY119.V. THE REMEDYSince it hasbeen found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take'afPirm-ative action designed to effectuate the policies of the Act.Since it hasbeen found that discharging William Sidders on June 26, 1942and denying him the privilege on May 20, 1942 of repairing the furnace roofat overtime rates were unfair labor practices, it will be recommended that therespondent offer him full and immediate reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rightsand privileges, including the privilege of repairing the furnace roof at overtimerates, and make him whole for any loss of pay he may have suffered by suchillegal discharge and discrimination, by payment to him of a sum of moneyequal to the amount he normally would have earned as wages from June 20,1942, the date of his discharge, to the date of the respondent's offer of reinstate-ment, less his net earnings ` during such period.Since it has been found that the respondent illegally laid off each of the fol-lowing thirteen persons, it will be recommended that the respondent make themwhole for any loss of pay they may have suffered during the period of lay offset along side of each name, by payment to each of the sum he would normallyhave earned as'wages during such period, less his net earnings during suchperiod :John Brown___________________________________ May 20 to August 1, 1942Frazer Carlton________________________________May 20 to July 20, 1942James Cobbin_________________________________May 20to July 20, 1942Clevester Gowder_______________________'_______ May 20 to June 13, 1942William Greene -------------------------------- May 20 to June 6, 1942Willie Griffin ----------------------------------- May 20 to August 8, 1942William Hampton ------------------------------ May 20 to July 25, 1942James Harper_________________________________ May 20 to June 6, 1942LeRoy Jackson ---------------------------------- May 20 to June 13, 1942Lester Peters ---------------------------------- May 20 to July 25, 1942DeWitt Pleasant_____________________------------------------------- May 20 to June 6, 1942Joe Thomas ------------------------------------May 21 to June 20, 1942Ulysses Wallace-------------------------------May 21 to August 15, 1942Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, C. I. 0, and Local 214 of that Union are each labororgani-zations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure and conditions ofemployment of William Sidders, John Brown, Frazer Carlton, James Cobbin,"By "net earnings"ismeant earnings less expenses,such as for transportation, rcom,and board, incurred by an employee in connection ui itb obtaining work, and working else-where than for the respondent,which would.not bave,been incurred but.for,his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenteis and Joiners ofAmerica, Lumber and SawmillWorkersUnion,Local2590, 8 N. L. R.B. 440.Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.311 U. S. 7. 120LABOR RELATIONS BOARDClevester Gowder,William Greene,Willie Griffin,William Hampton, JamesHarper, LeRoy Jackson, Lester Peters, DeWitt Pleasant, Joe Thomas, andUlyssesWallace, and thereby discouraging membership in International Union.United Automobile, Aircraft & Agricultural Implement Workers of America,C. I 0., the respondent has engagedin and is engagingin unfair labor practiceswithinthe meaning of Section 8 (3) of the Act.3.By interferingwith, restraining, and coercing its employees in the exerciseof the rightsguaranteedin Section 7 of the Act, the respondent has engaged inand is engaging in unfairlabor practices wilhiu the meaning of Section 8 (1),of the Act.4.The aforesaid unfair labor practices, are unfair labor practicesaffectingcommerce, within the meaning of Section 2 (6) and (7) of the Act5.By the discharge of and-refusal to reinstate Alex Christian, the respondenthas not engagedin unfairlabor practices within the meaning of Section 8 (3)of the Act.RECOMMENDAT IONSUpon the basis of the above findings of fact and conclusions of law,the under-signed recommends that the respondent,Chicago Steel Foundry Company, itsofficers,agents, successors,and assigns shall:1Cease and desist from:(a)Discouraging membership in International Union, United Automobile,Aircraft & Agricultural ImplementWorkers of America,C. I 0, or in any otherlabor organization of its employees,by discharging any of its employees or inany other manner discriminating in regard to their hire or tenure of employ-ment, or any term or condition of employment.'(b) In any other manner interfering with,restraining.or coercing its em-ployees in the exercise of their rights to self-organization,to form,join, orassist labor organizations,to bargaincollectivelywith representatives of theirown choosing,and to,engage inconcerted. activityfor the purpose of collectivebargaining,or other mutual aid and protection,as gtuaranteed in Section 7 ofthe Act2Take the following,af iruative action,which the undersigned finds willeffectuate the policies of the Act:(a)Offer William Sidders numediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or otherright and privileges;,(b)Make whole William Sidders for any lossof pay he mayhave sufferedby reason of the respondent's discrimination against him by payment to him ofa sum of money equal to that which he Normally would have earned as wagesduring the period from June 26, 1942 to the date of the respondent's offer toreinstatement,less his net earnings during such period ;(c)Make whole John Brown, `Frazer Carlton, James Cobbin, Clevester Gowder,William Greene, Willie Griffin,William Hampton,James Harper,LeRoy Jackson,Lester Peters,DeWitt Pleasant,Joe Thomas and Ulysses Wallace, for any lossof pay-they may-'have suffeied'by reason of respon'dent's discrimination againstthem by payment to each of a sum of money which he normally would haveearned as wages from the date of his lay-off until the date of his reinstatement,less his net earnings during such period, in accordance with the section hereinentitled"The remedy" ;(d)Post immediately in conspicuous places throughout its plant in Chicago,Illinois,and maintain for a period of at least sixty(60) consecutive days fromthe date of posting, notices to its employees stating:.(1) that the respondent will CHICAGO STEEL FOUNDRY COMPANY121 'not engage in the conduct from which it is recommended that it cease and desistin paragraph 1 (a) and (b) of these recommendations; (2) that the respondentwill take the affirmative action-set forth in paragraph 2 (a), (b), and (c) ofthese recommendations; (3) that the respondent's employees are free to becomeor remain members of International Union, United Automobile, Aircraft & Agri-cultural Implement. Workers of,America, C. I. 0., and that the respondent willnot discriminate against any employee because of, membership or activities insaid-organization ;(e)Notify the Regional Director for the Thirteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith.It is further recommended that the complaint be dismissed as to Alex Christian.As provided in Section 33 of,Article II of. the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules, and Regulations, file with the Board, Shoreham Building, Wash-ington, D.'C., an original and four copies of a statement setting forth such ex-%ceptions to the Intermediate Report or to, any other part ofthe record or pro-ceeding (including rulings upon all motions or objections) as it relies upon, to-gether with the original and four copies of a brief in support thereof.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the board.WILL MASLOW,Trial EccantiinerDated January 9, 1943.